DETAILED ACTION
1.	This office action is a response to an application filed 09/26/2019. Claims 1-17 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/26/2019 is being considered by the examiner.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
As regards to claim 1, the limitation “rotation driving device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “rotation driving” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover “an electric driving unit (rotation driving device) 102” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0038]; fig 2). 
As regards to claims 1, 5-6 & 8-9, the limitation “suction device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “suction” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “device” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 5-6 & 8-9 have been interpreted to cover “a suction/purge unit (suction device) 150” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0054]; fig 2). 
As regards to claims 5-6 & 8-9, the limitation “switching device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “switching” without reciting sufficient structure to achieve the function. Furthermore, the generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5-6 & 8-9 have been interpreted to cover “switching device 156 (for example, a three-way valve)” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0058]; fig 2). 
As regards to claim 11, the limitation “lift pin elevating device” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “device” coupled with functional language “lift pin elevating device” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The term “device” is merely a generic placeholder for the term “means.” 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has been interpreted to cover “A push rod 212 is provided under each lift pin 211. The push rod 212 can be moved up and down by an elevating device 213, for example, an air cylinder….. Alternatively, the push rods 212 may be provided at a ring-shaped support body (not shown) centered on the rotation axis Ax and moved up and down by moving the ring-shaped support body up and down by a common elevating device.” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Published Specification: [0086]; fig 2). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 1, line 5 recites “a rear surface” and line 6 “the rear surface”, which could be a rear surface of the base plate or a rear surface of the attraction plate, 
	As regards to claim 1, line 6 recites “the front surface”, which could be the front surface of the base plate or the front surface of the attraction plate, thus it is not clear what previously recited front surface is being referenced. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 2, line 5 recites the limitation “the rear surface of the attraction plate”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the rear surface of the attraction plate” as recited. To correct this problem, amend claim 2 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 3, line 9 recites the limitation “the rear surface of the attraction plate”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the rear surface of the attraction plate” as recited. To correct this problem, amend claim 3 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 5, lines 5 & 6-7 recite “the front surface suction path groove”, wherein it is unclear whether these recitations are referencing “the at least one front surface suction path groove” as recited in claims 2-4 or one of “the multiple front surface suction path grooves” recited in claim 4. To correct this problem, amend claim 5 to 
As regards to claim 6, lines 5 & 6-7 recite “the front surface suction path groove”, wherein it is unclear whether these recitations are referencing “the at least one front surface suction path groove” as recited in claims 2-4 or one of “the multiple front surface suction path grooves” recited in claim 4 (in which claim dependency would be incorrect). To correct this problem, amend claim 6 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 8, lines 5 & 6-7 recite “the front surface suction path groove”, wherein it is unclear whether these recitations are referencing “the at least one front surface suction path groove” as recited in claims 2 & 7 or one of “the multiple front surface suction path grooves” recited in claim 7. To correct this problem, amend claim 8 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 9, lines 5 & 6-7 recite “the front surface suction path groove”, wherein it is unclear whether these recitations are referencing “the at least one front surface suction path groove” as recited in claim 2 or one of “the multiple front surface suction path grooves” recited in claims 4 & 7 (in which claim dependency would be incorrect). To correct this problem, amend claim 9 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2-17 are rejected at least based on their dependency from claim 1.
Because the claims are indefinite, establishing a further rejection would require speculation with regard to the metes and bounds of the claimed subject matter.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717